United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3390
                                     ___________

United States of America,                *
                                         *
            Plaintiff - Appellant,       *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Northern District of Iowa
Joel Gerard Ameling; Tina Brown,         *
                                         *
            Defendants - Appellees.      *

                                     ___________

                             Submitted: March 12, 2003
                                Filed: May 8, 2003
                                 ___________

Before HANSEN,1 Chief Judge, LOKEN and MURPHY, Circuit Judges.
                              ___________

MURPHY, Circuit Judge.

      Joel Gerard Ameling and Tina Brown are charged with conspiracy to
manufacture and possess with intent to distribute methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Additional charges brought against
Ameling are possession of methamphetamine with intent to distribute, in violation of
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), manufacturing or attempting to manufacture

      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846,
maintaining premises for the purpose of manufacturing, distributing, or using
methamphetamine, in violation of 21 U.S.C. § 856(a)(1), and possession of a firearm
by a user of a controlled substance, in violation of 21 U.S.C. §§ 922(g)(3) and
924(a)(2). The defendants moved to suppress evidence obtained after their vehicle
was stopped, claiming that their Fourth Amendment rights had been violated because
the police lacked reasonable suspicion to make the stop. The district court granted
the suppression motions, and the government appeals. We reverse.

       On September 19, 2001, Mike Van Pelt, the lead security officer for the Target
store in Fort Dodge, Iowa, was in his office monitoring the store with video
surveillance equipment when he saw Ameling and Brown walk together to the area
where pseudoephedrine products were displayed. He watched the two each select two
boxes of pseudoephedrine and later testified that he continued to keep them under
observation because the store had suffered a substantial amount of pseudoephedrine
theft. He observed them walk toward the checkout lanes and then split up, each going
to a different cashier. He testified that there were no long checkout lines because it
was midafternoon and to his knowledge Target was not having a sale on
pseudoephedrine. Van Pelt saw Brown pay first, walk out alone, and then wait for
Ameling by his truck in the parking lot. After Ameling went out, both defendants
placed their Target bags in the tool box located in the back of the truck.

       Van Pelt was suspicious. He had completed a training course given by the Fort
Dodge police department where he had been taught that pseudoephedrine was used
to manufacture methamphetamine illegally. He had also learned that people involved
in this type of manufacturing often split purchases of pseudoephedrine or other
necessary supplies among themselves and different stores to avoid attracting
suspicion. After he saw Ameling and Brown place their Target bags in the tool box,
Van Pelt called Lieutenant Dennis Mernka and Officer Ryan Doty of the Fort Dodge



                                         -2-
police, described what he had seen,2 and gave a detailed description of the defendants
and the truck. While he was on the phone with the police, Van Pelt saw the
defendants drive across the street to a Hy-Vee store and reported this as well.

      The police officers set out for the Hy-Vee in an unmarked police car and called
ahead to a pharmacy employee. Officer Doty described the defendants to her and said
they might be buying methamphetamine precursors, including lithium batteries. He
asked her to find out what they were purchasing. The employee called back several
minutes later and reported that the defendants had been in the battery aisle and had
purchased a lithium battery. When the officers arrived at the Hy-Vee, they parked
and waited until the defendants came out, got in the truck, and drove away.

        The officers followed the truck out of the lot and decided to stop it. Mernka
testified that their training and experience had caused them to suspect that the
defendants were involved in manufacturing methamphetamine and attempted to
conceal their illegal activity by dividing purchases of precursors between themselves
and between stores. The officers stopped the truck a short distance from the Hy-Vee.
After some preliminary questions and checks for registration and warrants, they
questioned each defendant separately. Ameling told Lieutenant Mernka that the two
had come to town to shop but had not been looking for anything in particular and that
they had to hurry home to pick up a child. He denied purchasing anything at Target
when asked and said that he did not remember buying anything at Hy-Vee.
Meanwhile, Brown told Officer Doty that the two had been in town because she had
a doctor's appointment; she did not mention a child. She also stated that they had
bought only donuts and a soft drink at Hy-Vee and that she had been looking at shoes
at Target but had not purchased anything there.


      2
        Van Pelt testified that he could not recall whether he had told the officers that
the defendants had placed the boxes of pseudoephedrine in the tool box in the back
of the truck.

                                          -3-
        The officers conferred and discovered that the defendants had given
inconsistent accounts of their time in town. Lieutenant Mernka asked permission to
search the truck, and Ameling refused. Mernka then told the defendants to get out of
the truck, and the officers searched it. Under the front seat, Mernka found two boxes
of pseudoephedrine; hose clamps; a Hy-Vee bag containing a nine volt alkaline
battery and a receipt for the battery, donuts, and soda; and a cigarette pack. Mernka
testified that he could see that the battery was not a lithium battery as soon as he
pulled the items out from underneath the seat. Inside the cigarette pack the officers
found a plastic bag and a glass vial, each containing methamphetamine. In the tool
box in the back of the truck were six boxes of pseudoephedrine, rubber hosing, and
a 20 gallon propane tank. Ameling and Brown were arrested for possession of
methamphetamine and methamphetamine precursors.

       After the arrest but before Ameling had been informed of his Miranda rights,
Lieutenant Mernka smelled anhydrous ammonia, another methamphetamine
precursor. Mernka asked Ameling whether there was any anhydrous ammonia in the
propane tank found in the tool box. At first Ameling did not respond, but Mernka
explained that the question was important because he needed to know whether to take
safety precautions. Ameling replied that he did not think the tank contained any
anhydrous ammonia at that moment, but that it had in the past. A test later confirmed
that there was a detectable amount of anhydrous ammonia in the tank.

      The officers took the defendants to the police station. While Doty was
completing paperwork, Ameling made several statements attempting to exonerate
Brown and to take responsibility for the items in the truck. The officers asked him
whether he would like to make a taped statement, and he said yes. Officer Doty
advised him of his Miranda rights, which Ameling acknowledged and waived.
Ameling then said that he had asked Brown to buy the pills and that she did not know
how they were going to be used. He also said that she was unaware that there was
methamphetamine in the truck. He stated that he was addicted to methamphetamine

                                        -4-
and claimed that he had obtained the items found in the truck to trade for drugs, not
to manufacture methamphetamine himself. Later that day, a search warrant was
obtained for Ameling's residence in Fort Atkinson, Iowa. Police found there
numerous items used in the manufacture and distribution of methamphetamine as well
as a number of firearms, most in plain view.

       The defendants filed motions to suppress, arguing that both the initial stop and
the subsequent search of the truck violated the Fourth Amendment.3 Ameling argued
in addition that his statements before being advised of his rights were inadmissible
under the Fifth Amendment and that his tape recorded statement should be excluded
because it was fruit of the poisonous tree. He also contended that the search warrant
did not authorize authorities to seize firearms from his home.

       The motions were first heard by a United States magistrate judge who
concluded that the officers lacked reasonable suspicion to stop the truck and lacked
probable cause to search it. He recommended that the evidence found in the truck
and Ameling's home and all his statements should be suppressed as fruits of an illegal
stop and search. The government filed objections, arguing that the officers' suspicion
was reasonable given the information they had and that they also had probable cause
to search the vehicle.

       The district court reviewed the report and recommendation de novo. It
considered the defendants' acts in Target and Hy-Vee to be open to innocent
explanation and concluded that the officers did not have reasonable suspicion of
criminal activity to stop the truck. It granted the motions to suppress, concluding that
the evidence found in the truck, Ameling's statements, and the evidence found in his

      3
        Even though Brown did not own the vehicle, as a passenger she may still
"challenge the stop and detention and argue that the evidence should be suppressed
as fruits of illegal activity." United States v. Lyton, 161 F.3d 1168, 1170 (8th Cir.
1998).

                                          -5-
residence had all been tainted by an illegal stop and should be suppressed as fruits of
the poison tree under Wong Sun v. United States, 371 U.S. 471, 488 (1963).

       The government argues on its appeal that the district court erred by suppressing
the evidence because the officers had reasonable suspicion to stop the truck and talk
with the defendants, and then obtained probable cause to search it. We have
jurisdiction over this interlocutory appeal pursuant to 18 U.S.C. § 3731. We review
the district court's factual findings for clear error and its conclusion that the Fourth
Amendment was violated de novo. United States v. Morgan, 270 F.3d 625, 630 (8th
Cir. 2001).

       The Fourth Amendment, made applicable to the states by the Fourteenth
Amendment, guarantees that the "right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be
violated." U.S. Const. amend. IV; Payton v. New York, 445 U.S. 573, 576 (1980).
An investigatory stop is considered a seizure within the meaning of the Fourth
Amendment and must be "supported by reasonable suspicion to believe that criminal
activity may be afoot." United States v. Arvizu, 534 U.S. 266, 273 (2002) (internal
quotation marks omitted). A reviewing court must "look at the 'totality of the
circumstances' of each case to see whether the detaining officer has a 'particularized
and objective basis' for suspecting legal wrongdoing." Id. In forming a basis for
suspicion, officers may "draw on their own experience and specialized training to
make inferences from and deductions about the cumulative information available to
them that 'might well elude an untrained person.'" Id. (quoting United States v.
Cortez, 449 U.S. 411, 418 (1981)). While "an officer's reliance on a mere hunch is
insufficient to justify a stop, the likelihood of criminal activity need not rise to the
level required for probable cause, and it falls considerably short of satisfying a
preponderance of the evidence standard." Id. at 274 (internal quotation marks and
citation omitted).



                                          -6-
       We conclude after examining the record here that the officers' suspicion that
the defendants were involved in criminal activity was reasonable. Before the stop
they had learned that the defendants purchased a significant amount of
pseudoephedrine, known to be a methamphetamine precursor, and split the purchase
into two separate transactions. Although the defendants entered Target together, they
split up after selecting their purchases and went to separate registers even though the
store was not busy. The officers further knew that the defendants had not left Target
together, but had reunited only after they were back at Ameling's truck. The officers
were also aware that immediately after leaving Target, the defendants had traveled
to a nearby store to make further purchases. They were told by an employee there
that the defendants had purchased a lithium battery, another methamphetamine
precursor. Moreover, the fact that Van Pelt, the Target security officer, had had
special training on methamphetamine manufacturing added an indicium of reliability
to his report.

       While each individual action taken by the defendants could be susceptible to
innocent explanation, their behavior must be considered as a whole and in the light
of the officers' "experience and specialized training." Id. at 273. Here, Lieutenant
Mernka's experience and training—he had over 14 years experience as a law
enforcement officer and had spent six years in the narcotics investigations
unit—indicated that the defendants' actions were consistent with those of
methamphetamine manufacturers trying to disguise their illegal operations. On this
record, we cannot conclude that the officers' suspicion of criminal activity was
unreasonable.

       Brown argues that her detention at the scene was illegal, but once a lawful stop
has occurred, officers are entitled to conduct an investigation "'reasonably related in
scope to the circumstances which justified the interference in the first place.'" United
States v. Cummins, 920 F.2d 498, 502 (8th Cir. 1990) (quoting Terry v. Ohio, 392
U.S. 1, 20 (1968)); see United States v. Jones, 269 F.3d 919, 924 (8th Cir. 2001).

                                          -7-
Here the officers' original stop of the defendants and attendant questioning lasted no
longer than reasonably necessary to investigate their suspicion that the defendants had
been purchasing methamphetamine precursors for an illegal purpose. The officers
knew that the defendants had purchased a sizable amount of pseudoephedrine and
appeared to have taken steps to conceal their purchases. By the time the officers
discovered that the battery was not lithium but alkaline, the defendants had lied and
told inconsistent stories about their activities. We conclude that the investigatory
stop and subsequent detention were constitutionally reasonable when all the
circumstances are considered.

       Ameling also urges us to affirm the suppression order on the ground that the
search of the truck was constitutionally impermissible. We decline to do so. Law
enforcement officials may search a vehicle without a warrant so long as they have
probable cause. United States v. Fladten, 230 F.3d 1083, 1085 (8th Cir. 2000) (per
curiam). Probable cause "exists when, given the totality of the circumstances, a
reasonable person could believe there is a fair probability that contraband or evidence
of a crime would be found in a particular place." Id. In this case, the defendants,
after being pulled over, lied and gave inconsistent accounts of their time in town.
Ameling reported that they had been in town to shop, whereas Brown said they were
there for a medical appointment. Ameling said they were in a hurry to pick up a
child, but Brown made no mention of a child. Ameling said that he did not remember
buying anything at Hy-Vee even though he had just purchased something there
moments earlier, while Brown maintained that they had bought only donuts and a soft
drink. Neither defendant admitted to purchasing anything at Target or to buying a
battery at Hy-Vee. Combined with the facts justifying the initial stop, these
apparently false statements and inconsistent stories were sufficient to give the officers
probable cause that the defendants were involved in criminal conduct. Cf. Morgan,
270 F.3d at 631 (contradictory statements are "indicators of criminal activity");
Booker v. Ward, 94 F.3d 1052, 1058 (7th Cir. 1996) ("lying about an incriminating
fact can indicate guilt" and helps to establish probable cause). Based on this record,

                                          -8-
the search was not unconstitutional and the suppression order cannot be affirmed on
the alternate basis urged by Ameling.

      For these reasons, we conclude that the district court erred by granting the
defendants' motions to suppress, and we reverse and remand for further proceedings
consistent with this opinion.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -9-